Citation Nr: 1204633	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 09-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for amputation of the left great toe at the level of the metatarsophalangeal joint (left great toe amputation).

2. Entitlement to a rating in excess of 20 percent for chronic low back pain (back disability).

3. Entitlement to a rating in excess of 10 percent for chronic cervical strain (neck disability).

4. Entitlement to service connection for diabetes mellitus type II with peripheral neuropathy of the upper and lower extremities (diabetes), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge via video-conference.  A transcript of the hearing has been associated with the claims file.  Following such hearing, the Veteran submitted new evidence with a waiver of RO consideration of all evidence received since the September 2009 statement of the case.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that a June 2008 letter addresses the claims addressed herein, but also includes reference to claims for service connection for arthritis of the hands and a temporary total rating.   However, a review of the record reveals that the Veteran has not claimed entitlement to service connection for arthritis of the hands or a temporary total rating.  As such, it appears that these issues were included in error and no further action is necessary. 

The issues of entitlement to service connection for diabetes, an increased rating for a neck disability, and an increased rating for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's metatarsal head was not removed upon left great toe amputation, and symptoms are no more than mild in nature during the appeal period.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 10 percent for amputation of the left great toe at the level of the metatarsophalangeal joint have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5171 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated in June 2008, sent prior to the initial unfavorable decisions issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's private and VA treatment records have been obtained and considered.  He has not identified any additional records that are necessary for a fair adjudication of his claim.  Therefore, the Board finds that VA has obtained all relevant records.

The Veteran was also afforded a VA examination in July 2008 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such examination is inadequate for rating purposes.  The Board finds that the examination is adequate for the purposes of evaluating the Veteran's service-connected left great toe amputation, as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant rating criteria.  Additionally, the Veteran has not contended that the symptoms of his left great toe amputation have gotten worse since this examination and there is no evidence that such fails to address the relevant rating criteria.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Claim

The Veteran contends that he is entitled to an increased rating for an amputated left great toe. He first injured his left great toe in service.  Service connection was granted in April 1976 for osteoarthritis of the left great toe.  The toe was amputated in 1995.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

The Veteran's left great toe is currently rated 10 percent disabling under Diagnostic Code 5171. Amputation of a great toe without metatarsal head involvement is assigned a 10 percent rating and amputation of a great toe with removal of the metatarsal head is assigned a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5171.

Private and VA treatment records have been reviewed.  A September 2008 record reflects that the Veteran was status post left hallux amputation in the 1990's secondary to osteomyelitis.  Such are otherwise negative for treatment for the Veteran's amputated left great toe.  

The Veteran attended a VA examination in July 2008. He reported no pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance. There were no flare-ups, but the Veteran reported trouble standing and walking. While he used a cane and custom shoes, these were noted to be related to his back disability and diabetes, not to his left great toe. On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscular atrophy, or other foot deformity. There was evidence of abnormal weight bearing (callosities) and a small sore on the end of his left 4th toe. Following radiologic examination, the impression was status post amputation, left great toe; hammertoes noted; cyst evident proximal phalanx second toe; no acute findings noted. The examiner diagnosed osteoarthritis, left great toe.

The Veteran testified at a hearing before the undersigned in October 2011. He reported that the amputated toe does not require an orthotic, but that he does stick lamb's wool in his shoe to help out. See Hearing Transcript at 13. He reported some trouble balancing and walking, which caused difficulty bowling. Id. at 14. He described the daily impairment caused by the left great toe amputation as "mild." Id.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left great toe amputation. In this regard, there is no evidence that the Veteran's left metatarsal head was removed in conjunction with his amputation, so as to warrant a 30 percent rating pursuant to Diagnostic Code 5171.  Additionally, while he Veteran has reported some trouble with walking and standing, the evidence does not show that the Veteran's left great toe injury is more than mild in nature based upon the objective complaints noted at the VA examination and as testified to by the Veteran. Specifically, the Veteran himself testified that the disability was "mild." See Hearing Transcript at 14. Thus, a rating in excess of 10 percent for left great toe amputation is not warranted under Diagnostic Code 5171.

In considering the applicability of other diagnostic codes pertaining to the foot, the Board concludes that because there is no evidence or allegation of weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux valgus (5281), or malunion or nonunion of the tarsal or metarsal bones (5283). With regard to Diagnostic Code 5282, which rates hammertoe, the Board observes that the July 2008 VA examination revealed hammertoes on the Veteran's remaining toes; however, he is only service-connected for the amputation of his left great toe.  Therefore, a higher or separate rating is not warranted under Diagnostic Code 5258 is not warranted.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left great toe amputation; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a Veteran is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left great toe disability with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. The Veteran complains of some pain walking or standing, but these difficulties are not even severe enough to merit an orthotic. See Hearing Transcript at 13. There are no additional symptoms of his left great toe amputation that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Moreover, to the extent that the Veteran's left great toe amputation may interfere with his employability, such interference is addressed by the schedular rating criteria. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that, at a July 2008 VA examination, the Veteran was noted to have retired in 2003 by age or duration of work and, at his October 2011 Board hearing, he indicated that he had last worked in 2007 or 2008, but had stopped working due, in part, to his back disability (which will be addressed in the Remand section of this decision).  Moreover, he has not alleged that such disability has rendered him unemployable or that such was the reason he is no longer working.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent. In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for amputation of the left great toe at the level of the metatarsophalangeal joint is denied.


REMAND

Relevant to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. 

The Veteran seeks service connection for diabetes and alleges that such disorder is related to herbicide exposure during his military service.  In this regard, VA regulations provide that service connection based on herbicide exposure will be presumed for certain specified diseases, to include diabetes mellitus type II, that become manifest to a compensable degree within a specified period of time. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e) (2011).  

The Veteran contends that he was exposed to herbicides while serving on Andersen Air Force Base in Guam. See Hearing Transcript at 15. He reported that he was fireman and responded to fuel spills, and that one of these may have been an Agent Orange spill. Id. In support of his contentions, he has submitted numerous articles indicating that dioxin may have been present on Guam. As such, the Board finds that further development with respect to the Veteran's alleged exposure to herbicides on Guam must be undertaken.

In this regard, the Veteran's complete service personnel records are not contained in the claims file and should be obtained on remand.  Furthermore, the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea. In this regard, the RO is required to request VA Compensation and Pension Service (C&P Service) to verify herbicide exposure through the Department of Defense (DOD) for the timeframe delineated by a Veteran.  While the RO sought verification through the National Personnel Records Center and received a negative response, it is the policy of the VA C&P Service for verification to be sought from DOD.  Additionally, cases are to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list.  In the instant case, the RO has not followed C&P Service's direction in handling the Veteran's claims relating to herbicide exposure based on locations other than Vietnam or Korea.  Therefore, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure at Andersen Air Force Base in Guam, following the procedures provided by the C&P Service in Manual M21-1MR.

The Veteran is also seeking increased ratings for his service-connected back and neck disabilities.  He contends that both of these disabilities have gotten worse since his last VA examination in July 2008. With regard to his back, he now uses a wheelchair or walker to ambulate, he cannot go up and down stairs, and his back is constantly stiff. See Hearing Transcript at 7 and Veteran's Statement (April 2009). With regard to his neck, the Veteran underwent surgery on his upper neck in December 2009. Id. at 11. He is currently unable to turn his head. Id. at 12. Hence, a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

In addition, the record reflects that the Veteran has symptoms or diagnoses of peripheral neuropathy and radiculopathy of the upper and lower extremities.  As such, the VA examiner should address any neurologic abnormalities of the upper and lower extremities and determine, if possible, which abnormalities are due to the Veteran's back disability or neck disability, rather than his diabetes.  

The Board further observes that the Veteran is not currently working and indicated at his October 2011 hearing that such was due, in part, to his back disability.  See Rice, supra (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  Therefore, the Board finds that an opinion regarding the effect his service-connected back and neck disabilities have on his employability should be obtained as part of his VA examination for such disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, the Board finds that, while on remand, the Veteran should be given an opportunity to identify any provider who treated him for his diabetes, neck, and back disabilities.  Thereafter, any outstanding private and VA records should be obtained.  In this regard, the Veteran has identified treatment from Holyoke Hospital, to include for his neck surgery; however, such records have not yet been associated with the claims file.  The Veteran also reports that he was first diagnosed with diabetes at this hospital, in approximately 1981-84. Id. at 22. These records should be obtained. 38 C.F.R. § 3.159.  He further indicates that he began receiving treatment at the North Hampton VA medical center (VAMC) in 1984. Current and complete records from this facility should be obtained. Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records. All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his diabetes, back, and neck disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Holyoke Hospital, dated from 1981 to the present, and the North Hampton VAMC dated from 1984 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining the Veteran's service personnel records, follow M21-1MR, Part IV, Subpart ii, 2.C.10.o or and request that the C&P Service verify herbicide exposure through DOD for Andersen Air Force Base/any other areas identified in personnel records where the Veteran was stationed between March 1968 to April 1976. If necessary under the manual provisions, refer the Veteran's pertinent information to JSRRC with a request for verification of exposure to herbicides. All documentation of requests and responses should be associated with the claims file.

4.  After obtaining all outstanding treatment records, arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected back disability, service-connected neck disability, to include whether such result in radiculopathy. The claims file must be provided to the examiner. The examiner must state that the claims file was reviewed.

All indicated tests and studies must be performed and all findings must be reported in detail. Conduct a complete history and physical, including assigning all relevant diagnoses for the back, neck, and extremities. Identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the back and neck. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the back and neck, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

For any diagnosed upper or lower extremity radiculopathy, peripheral neuropathy, or extremity neurologic abnormality, specifically state whether it is at least as likely as not (50/50 probability) related to the service-connected back disability or neck disability. If an extremity disorder is specifically attributable to another cause (e.g. diabetes), then the examiner should so state. 

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected back and/or neck disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the issue of TDIU is raised by the record, such should be adjudicated in connection with the Veteran's increased rating claims pursuant to Rice, supra.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


